09/25/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 18-0637


                                       DA 18-0637
                                    _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                       ORDER

 MARK MENDOZA,

              Defendant and Appellant.
                                _________________

       Appellant Mark Mendoza, by counsel, has filed a motion for a 30-day extension of
time within which to file his reply brief.
       IT IS HEREBY ORDERED that motion is GRANTED. Appellant’s reply brief
shall be filed on or before October 9, 2020.
       No further extensions will be granted.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                            September 25 2020